 

Exhibit 10.2

 

Execution Version

 

AMENDED AND RESTATED MUTUAL RELEASE OF CLAIMS

 

This Amended and Restated Mutual Release of Claims (this “Mutual Release”) is
made as of March 31, 2019, amending and restating that certain Mutual Release of
Claims, made as of March 7, 2019 (the “Original Mutual Release”), by and among
(i) Aceto Corporation, a New York corporation (“Parent”), Rising
Pharmaceuticals, Inc., a Delaware corporation (“Rising”), Acetris Health, LLC, a
Delaware limited liability company (“Purchaser I”), Rising Health, LLC, a
Delaware limited liability company (“Purchaser II” and together with Purchaser
I, “Purchasers”; Purchasers, together with Parent, the “DPO Obligors”; and the
DPO Obligors together with Rising, the “Parent Parties”), Aceto Agricultural
Chemicals Corporation, a New York corporation (“Aceto Agricultural”), Aceto
Realty LLC, a New York limited liability company (“Aceto Realty”), PACK
Pharmaceuticals, LLC, an Arizona limited liability company (“PACK”), Arsynco,
Inc., a New Jersey corporation (“Arsynco”) and Acci Realty Corp., a New York
corporation (“Acci”); Purchasers, together with Parent, Rising, Aceto
Agricultural, Aceto Realty, PACK, Arsynco and Acci, the “Debtors”); and (ii)
Shore Pharma LLC, a New Jersey limited liability company, Cedar Pharma LLC
(f/k/a Citron Pharma LLC), a New Jersey limited liability company, Aster Pharma
LLC (f/k/a Lucid Pharma LLC), a New Jersey limited liability company, Citgen
Pharma Holding LLC, a New Jersey limited liability company, Gensource Pharma
LLC, a Delaware limited liability company, SS Pharma LLC, a New Jersey limited
liability company, Pharma Reach LLC, a New Jersey limited liability company,
Citgen Realty LLC, a New Jersey limited liability company, Sudha Kavuru, an
individual, Vimal Kavuru, in his capacity as an individual and in his capacity
as Agent for the Members and Sellers (“Kavuru”), and Subha Sri Thogarchedu, an
individual (each of the parties in this clause (ii), collectively, the “Released
Sellers”; and the Released Sellers collectively with the Parent Parties, the
“Parties”, and each individually, a “Party”).

 

RECITALS

 

WHEREAS, certain of the Parent Parties and certain of the Released Sellers are
parties to a Product Purchase Agreement, dated as of November 2, 2016 (as
amended, the “Product Purchase Agreement”; capitalized terms used but not
defined in this Mutual Release shall have the meanings given to such terms in
the Product Purchase Agreement, unless otherwise specified), pursuant to which,
among other things, such Released Sellers, directly or indirectly, sold certain
assets to Purchasers, and Purchasers assumed certain related liabilities;

 

WHEREAS, certain of the Parent Parties, certain of the Released Sellers and
certain other parties are parties to the Signing Agreements and Ancillary
Agreements (collectively with the Product Purchase Agreement, the “Transaction
Agreements”), pursuant to the terms of the Product Purchase Agreement;

 

WHEREAS, on February 19, 2019, the Debtors commenced voluntary petitions for
relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101,
et seq. (the “Bankruptcy Code”), in the United States Bankruptcy Court for the
District of New Jersey (the “Bankruptcy Court”), where such bankruptcy cases are
jointly administered under Case No. 19-13448 (the “Bankruptcy Cases”);

 

 

 

 

WHEREAS, on March 7, 2019, PACK, Rising and Purchasers (together with PACK and
Rising, the “Rising Sellers”), Parent, and Shore Suven Pharma, Inc., a Delaware
corporation (the “Rising Buyer”), entered into an Asset Purchase Agreement (the
“Original Rising Purchase Agreement”), pursuant to which, among other things,
the Rising Sellers agreed to sell certain assets to the Rising Buyer, and the
Rising Buyer agreed to assume certain liabilities of the Rising Sellers (Buyer’s
consummation of such transaction pursuant to the terms and conditions set forth
in the Rising Purchase Agreement (as defined below) or otherwise in connection
with the bankruptcy auction process, and pursuant to Section 363 of the
Bankruptcy Code, the “Closing”);

 

WHEREAS, on March 7, 2019, the Parent Parties and the Released Sellers entered
into the Original Mutual Release, and now desire to amend and restate the terms
and provisions of the Original Mutual Release in its entirety to, among other
things, impose additional limitations on the recovery of the Deferred Payment
Amount, in accordance with and subject to the terms and conditions of this
Mutual Release;

 

WHEREAS, on the date hereof, concurrently with the execution of this Mutual
Release, the Rising Sellers, Parent and the Rising Buyer have entered into an
Amended and Restated Asset Purchase Agreement (the “Rising Purchase Agreement”),
pursuant to which the parties thereto agreed to amend and restate the terms and
provisions of the Original Rising Purchase Agreement in its entirety in
accordance with and subject to the terms and conditions of the Rising Purchase
Agreement;

 

WHEREAS, in addition to the mutual releases contained herein, as consideration
for (a) the Rising Buyer’s agreement that the Rising Purchase Agreement serve as
a “stalking horse” in connection with a sale pursuant to Section 363 of the
Bankruptcy Code, (b) an upfront reduction of the Deferred Payment Amount, and
the interest due thereon (subject to Section 3), in the amount of $18,500,000 by
the Released Sellers, which will be accounted for by way of (i) a $500,000
reduction of the past due interest owed on the Deferred Payment Amount (the
“Interest Credit”) and (ii) a $18,000,000 reduction of the Deferred Payment
Amount (the “Release-Related DPA Reduction”), and (c) a full release of certain
claims against each of the Debtors as set forth in this Mutual Release, (1) the
Rising Sellers will provide the Break-Up Fee and Expense Reimbursement to the
Rising Buyer in accordance with the terms described in the Rising Purchase
Agreement and (2) the Debtors will provide a full release of certain claims
against the Released Sellers as set forth in this Mutual Release;

 

WHEREAS, the Parties have also agreed to certain limitations on the treatment of
the Deferred Payment Amount, including any interest thereon (the “DPO Claims”);

 

WHEREAS, the Released Sellers that are party to the Product Purchase Agreement
were, or are presently, affiliated with the Rising Buyer, and the Purchasers
under the Product Purchase Agreement were, and are presently, affiliates of
Rising and Parent;

 

WHEREAS, the Rising Sellers and certain of the Released Sellers are in
discussions regarding certain disputes and/or potential disputes in respect of
each of such Parties’ rights and obligations under the Product Purchase
Agreement; and

 

 -2- 

 

 

WHEREAS, the Parties wish to enter into this Mutual Release, to assure that,
except as provided herein, all claims, demands, liabilities, damages,
obligations, actions, or causes of action of any kind between the Parties are
fully and finally discharged, released, and resolved, without any admission of
wrongdoing, guilt, liability, obligation or otherwise.

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the Parties hereby agree to
amend and restate the Original Mutual Release in its entirety to provide as
follows:

 

1.Mutual Release.

 

a.Effective as of the Effective Date and only if the Effective Date occurs, and
to the fullest extent permitted by Law, each of the Debtors, on behalf of
itself, its respective bankruptcy estate (including as may be asserted by the
Official Committee of Unsecured Creditors appointed in the Bankruptcy Cases) and
any Person or entity claiming by, through or under it, including their
respective subsidiaries, affiliates, predecessors, successors, and assigns, and
all of their respective directors, managers, officers, agents, advisors, and
representatives (collectively with all other such entities heretofore stated,
the “Parent Releasing Parties”) hereby irrevocably and unconditionally releases
and forever discharges each Released Seller, including their respective
subsidiaries, affiliates, predecessors, successors, and assigns, and each of its
respective past, present, and future officers, directors, security holders,
partners, agents, representatives, employees, advisors, attorneys, and all
Persons acting by, through, for, under, or in concert with any of the foregoing
(collectively, the “Released Seller Parties”), from any and all Proceedings,
damages, costs, expenses, demands, debts, liabilities and obligations, whether
known or unknown, primary or secondary, direct or indirect, and whether or not
accrued (“Claims”), which any Parent Releasing Party now has or ever had from
the beginning of time up to and including the Effective Date against any of the
Released Seller Parties, arising from any acts or omissions, state of facts or
circumstances, or events which occurred, existed or were suffered to exist from
the beginning of time through and including the Effective Date, in each case,
other than: (i) all rights and obligations of the Rising Buyer under the Rising
Purchase Agreement or any Ancillary Document (as defined in the Rising Purchase
Agreement); (ii) Claims arising from any criminal or administrative Proceeding
brought by or in the right of any Governmental Authority, including, without
limitation, any violation, or alleged violation, of Competition Laws (except for
the “TAA Matter” as defined in the indemnification notices sent by one or more
Parent Parties pursuant to the Product Purchase Agreement, which TAA Matter
shall be a Parent Released Claim that is released by this Mutual Release); and
(iii) this Mutual Release (collectively, the “Parent Released Claims”).
Notwithstanding the foregoing, nothing in this paragraph shall inhibit the
Parent Parties from asserting any defenses or set-off rights to claims asserted
by the Released Seller Parties (for the avoidance of doubt, excluding any claims
arising from any breach or failure to perform under the Rising Purchase
Agreement or any Ancillary Documents) only with respect to Claims released
hereunder, which defenses and set-off rights are expressly preserved.

 

 -3- 

 

 

b.Each Parent Party hereby irrevocably covenants, from and after the Effective
Date, to refrain from asserting any claim or demand, or commencing, instituting
or causing to be commenced, any Proceeding against any of the Released Seller
Parties based upon, arising from or relating to any Parent Released Claim or any
Claim described in Section 1.a(ii), subject only to the terms of this Mutual
Release.

 

c.Effective as of the Effective Date and only if the Effective Date occurs, each
of the Released Seller Parties (collectively, the “Releasing Seller Parties”)
hereby irrevocably and unconditionally releases and forever discharges each of
the Debtors, on behalf of itself and any Person or entity claiming by, through
or under it, including their respective subsidiaries, affiliates, predecessors,
successors, and assigns, and all of their respective directors, managers,
officers, agents, advisors, and representatives (collectively, the “Released
Parent Parties”), from any and all Claims, which any Releasing Seller Parties
now has or ever had from the beginning of time up to and including the Effective
Date against any of the Released Parent Parties, arising from any acts or
omissions, state of facts or circumstances, or events which occurred, existed or
were suffered to exist from the beginning of time through and including the
Effective Date, in each case, other than: (i) all rights and obligations of each
Released Seller Party under the Rising Purchase Agreement or any Ancillary
Document (as defined in the Rising Purchase Agreement) to which they are a
party; (ii) subject to and as limited by Section 3 (it being understood that in
the event of any conflict between this clause (ii) and Section 3, Section 3
shall govern), all rights and obligations of a Parent Party for payment to any
Released Seller in respect of (A) the Deferred Payment Amount (less the
Release-Related DPA Reduction and, if credited towards Purchase Price (as
defined in the Rising Purchase Agreement) upon Closing (as defined in the Rising
Purchase Agreement), less the Deferred Payment Reduction (as defined in the
Rising Purchase Agreement)), (B) interest in respect of the Deferred Payment
Amount (less the Interest Credit and, if credited towards Purchase Price (as
defined in the Rising Purchase Agreement) upon Closing (as defined in the Rising
Purchase Agreement), less the amount of the Seller Credit (as defined in the
Rising Purchase Agreement) allocable to such interest payment) and (C) the
payment due under the Administration Services Agreement (unless credited towards
Purchase Price (as defined in the Rising Purchase Agreement) upon Closing (as
defined in the Rising Purchase Agreement) as a portion of the amount of the
Seller Credit (as defined in the Rising Purchase Agreement) allocable to such
payment); (iii) in the case of Kavuru, any rights and obligations of each Parent
Party to provide coverage and indemnification to Kavuru pursuant to any director
and officer insurance or indemnification obligations in respect of his position
as a director or an officer of any Parent Party, in each case, as in effect on
the date hereof; and (iv) this Mutual Release (collectively, the “Seller
Released Claims”). Notwithstanding the foregoing, nothing in this paragraph
shall inhibit the Released Sellers from asserting any defenses or set-off rights
to claims asserted by the Released Parent Parties (for the avoidance of doubt,
excluding any claims arising from any breach or failure to perform under the
Rising Purchase Agreement or any Ancillary Documents) only with respect to
Claims released hereunder, which defenses and set-off rights are expressly
preserved.

 

 -4- 

 

 

d.Each Released Seller hereby irrevocably covenants, from and after the
Effective Date, to refrain from asserting any claim or demand, or commencing,
instituting or causing to be commenced, any Proceeding against any of the
Released Parent Parties based upon, arising from or relating to any Seller
Released Claims.

 

e.Notwithstanding anything in this Mutual Release to the contrary, if any
Released Seller Party or Released Parent Party is found by a court of competent
jurisdiction in a final non-appealable order to have breached this Mutual
Release, then this Mutual Release shall thereupon, without further action,
notice or deed, be void ab initio with respect to such Released Seller Party or
Released Parent Party.

 

f.The “Effective Date” shall mean the later of (x) the date on which the
Bankruptcy Court approves this Mutual Release by Final Order (as defined in the
Rising Purchase Agreement) and (y) the earliest of: (i) the Closing (as defined
in the Rising Purchase Agreement); (ii) consummation of an Alternative
Transaction (as defined in the Rising Purchase Agreement) in accordance with
Section 8.1(h) of the Rising Purchase Agreement; or (iii) if (A) all of the
conditions set forth in Sections 7.1 and 7.2 of the Rising Purchase Agreement to
the Rising Sellers’ obligations thereunder are satisfied (other than those
conditions that by their nature are to be satisfied at such Closing, provided,
that such conditions would have been satisfied assuming such Closing were to
occur), (B) the Rising Buyer has irrevocably confirmed in writing to the Rising
Sellers that (1) all of the conditions set forth in Sections 7.1 and 7.3 of the
Rising Purchase Agreement to the Rising Buyer’s obligations thereunder have been
satisfied or waived (other than those conditions that by their nature are to be
satisfied or waived at such Closing, provided, that such conditions would have
been satisfied or waived assuming such Closing were to occur), and (2) it is
ready, willing and able to take the actions within its control to consummate
such Closing in accordance with the Rising Purchase Agreement, without further
condition, and (C) the Rising Sellers fail to consummate such Closing, on the
terms and subject to the conditions set forth in the Rising Purchase Agreement,
within three (3) Business Days following receipt of the written confirmation by
the Rising Buyer required by clause (iii)(B) of this Section 1.f. If the Rising
Purchase Agreement shall have terminated in accordance with its terms before the
occurrence of the Effective Date or any of the Rising Sellers shall have
commenced an action for specific performance pursuant to Article VIII of the
Rising Purchase Agreement, then this Mutual Release shall, thereon, without
further action, notice or deed, terminate and be void ab initio.

 

g.General Release. Subject only to the terms of this Mutual Release, the Parties
and each of them, agree to and hereby does release and discharge the Parent
Released Parties and the Seller Released Parties (as the case may be) from the
Claims in Section 1.a and Section 1.c, which are based on acts or omissions
occurring up to and including the Effective Date.  The Parties understand and
expressly agree that all rights under Section 1542 of the California Civil Code,
if any, are hereby expressly waived. That Section reads as follows:

 

 -5- 

 

 

“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”

 

The waiver of Section 1542 provided by this Section 1.g is an essential term of
this Mutual Release without which the settlement would not have been reached.

 

2.Disclaimer of Reliance. In executing the releases set forth in Section 1
above, the Parties intend this instrument to be effective as a full and final
accord and satisfaction of the Parent Released Claims and the Seller Released
Claims. Each Party expressly warrants and represents that no promise or
agreement that is not expressed in this Mutual Release has been made to such
Party as an inducement to execute this Mutual Release and each Party expressly
disclaims reliance upon any statement or representation of any Person or entity
released hereby other than those expressly stated in this Mutual Release. In
entering into this Mutual Release, the Parties each expressly disclaim and waive
any reliance on any written or oral representations, other than those expressly
stated herein.

 

3.DPO Claims. Any right to recovery or distribution of proceeds of or to any of
the Released Sellers with respect to or on account of the DPO Claims, whether
under any plan confirmed in connection with the Bankruptcy Cases or otherwise,
shall be subject to, limited by and in accordance with this Section 3.
“Intercompany Claims” as used herein means any claim by any Debtor or any
affiliate thereof (including any Debtor or non-Debtor affiliate) against any
other Debtor. The DPO Claims shall be allowed in an aggregate amount equal to
and not more than $30,000,000 against each respective DPO Obligor’s bankruptcy
estate. The holder(s) of the DPO Claims shall receive, with respect to the DPO
Claims, such distributions solely from the respective DPO Obligor’s bankruptcy
estates on a pro rata basis (based on allowed DPO Claims in the amount of
$30,000,000) together with the allowed claims of all other general unsecured
creditors of the respective DPO Obligors participating in such distributions
until such holder(s) of the DPO Claims have received, in the aggregate, their
pro rata distribution in an amount up to, but not exceeding, $6,500,000 (the
“Initial Recovery Amount”). From and after the time when the holder(s) of the
DPO Claims have received, in the aggregate, the Initial Recovery Amount, the DPO
Claims shall be subordinated to the allowed claims of all other general
unsecured creditors of the Debtors’ collective bankruptcy estates and the
holder(s) of the DPO Claims shall not receive any additional recovery thereon,
under a confirmed plan or otherwise, until all such other holders of general
unsecured claims collectively in the bankruptcy estates of the Debtors (treated
as if all estates are substantively consolidated, whether substantive
consolidation is sought or approved and without giving effect to Intercompany
Claims) have received a recovery of 65% of the allowed amount of their general
unsecured claims against the collective bankruptcy estates of the Debtors,
without giving effect to Intercompany Claims (the “Other Creditors’ Threshold”).
After such time when the Other Creditors’ Threshold has been so received by such
other general unsecured creditors in the bankruptcy estates of the Debtors
(without giving effect to Intercompany Claims), the holder(s) of the DPO Claims
shall become once again entitled to, and shall (to the extent of any available
distributions) receive, such distributions on a pro rata basis (based on allowed
DPO Claims in the amount of $30,000,000) with the allowed claims of all other
general unsecured creditors in the bankruptcy estates of the DPO Obligors until
the holder(s) of the DPO Claims recover a maximum aggregate amount of
$20,000,000 (inclusive of the Initial Recovery Amount and all other amounts
received by them in respect of the DPO Claims) (the Initial Recovery Amount (as
modified by the last sentence of this Section 3), plus any amount recovered by
the holder(s) of the DPO Claims in accordance with the terms hereof, being
hereinafter referred to as the “Maximum Recoverable Amount”). Notwithstanding
any provision herein or in the Product Purchase Agreement to the contrary, the
holder(s) of the DPO Claims hereby irrevocably and unconditionally waive,
effective as of the Effective Date, any right to receive any amount relating to
the Deferred Payment Amount other than, or in excess of, the Maximum Recoverable
Amount. The terms and conditions of the foregoing in this Section 3 shall be
enforceable against the Released Sellers regardless of whether the Rising Buyer
is the Successful Bidder (or is the Back-Up Bidder and thereafter becomes the
Successful Bidder). Only if the Rising Buyer (or any affiliate thereof) is the
Successful Bidder (or is the Back-Up Bidder and thereafter becomes the
Successful Bidder), the Initial Recovery Amount shall be reduced by one-half of
the amount, if any, of allowed rejection damage claims in excess of $12,500,000
arising or resulting from Buyer Assumed Agreements originally set forth on
Schedule 1.5 to the Original Rising Purchase Agreement not being assumed by the
Rising Buyer and subsequently rejected by the applicable Rising Seller;
provided, that the failure of the counterparty under any Federal Acquisition
Contract or HHS Contract (as each term is defined in the Sale Order (as defined
in the Rising Purchase Agreement)) to permit a novation or substitution of any
such contract, and any rejection by the applicable Seller or rejection damages
resulting therefrom, shall not result in a reduction of the Initial Recovery
Amount. Notwithstanding anything to the contrary contained in this Mutual
Release, if the Rising Buyer is the Successful Bidder (or is the Back-Up Bidder
and thereafter becomes the Successful Bidder), the entire amount of the Seller
Credit and the Deferred Payment Reduction (each as defined in the Rising
Purchase Agreement) shall be applied to the Purchase Price under the Rising
Purchase Agreement and shall not be released hereunder; provided, that for the
avoidance of doubt, if the Rising Buyer is not the Successful Bidder (and is not
the Back-up Bidder, or does not become the Successful Bidder), then the amounts
reflected in the Seller Credit, any payment due under the Administration
Services Agreement, and any interest in respect of the Deferred Payment amount
shall, in each case, be released, and the Deferred Payment Reduction (in
addition to the provisions of this Section 3)shall remain in effect hereunder.

 

 -6- 

 

 

4.Miscellaneous.

 

a.Representations and Warranties. Each Party hereby represents and warrants to
the other Parties that (i) such Party has had the opportunity to review this
Mutual Release with counsel, (ii) such Party has been fully advised as to the
terms herein and fully appreciates and understands such terms, (iii) such Party
has all requisite power and authority to execute and deliver this and to perform
his, her or its obligations hereunder, except, with respect to the Parent
Parties, such power and authority is subject to approval of the Bankruptcy Court
by Final Order (as defined in the Rising Purchase Agreement), and (iv) this
Mutual Release has been duly and validly executed and delivered by such Party
and, assuming the valid execution and delivery by the other Parties, constitutes
a valid and binding agreement of such Party enforceable against such Party in
accordance with its terms, except as the same may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws now or hereafter in
effect relating to creditors’ rights generally and subject to general principles
of equity (except, with respect to the Parent Parties, subject to approval of
the Bankruptcy Court by Final Order (as defined in the Rising Purchase
Agreement).

 

b.No Admission of Liability. The execution of this Mutual Release and the
fulfillment of its terms is a compromise of disputed claims and is not to be
construed as, and does not constitute, an admission of liability or wrongdoing
or responsibility on the part of any Party, and the material purpose of the
actions taken hereunder are solely for the purpose of avoiding the expense and
time of litigation.

 

c.Amendment. No provision or term hereof may be amended, supplemented, or
otherwise modified except by an instrument in writing, specifying the same, duly
executed by each of the Parties.

 

d.Assigns. The Parties shall not assign any rights or obligations hereunder
without the written consent of all other Parties.

 

e.Heading References. The heading references herein are for convenience purposes
only, do not constitute a part of this Mutual Release, and shall not be deemed
to limit or affect any of the provisions hereof.

 

f.Severability. Should any portion of this Mutual Release be held invalid by
operation of law or by a court with proper jurisdiction, the remaining portion
of this Mutual Release shall be given full force and effect and shall not in any
way be affected thereby.

 

g.Entire Agreement. This Mutual Release, the Rising Purchase Agreement and the
Transaction Agreements represent the entire understanding and agreement among
the Parties with respect to the subject matter hereof, and supersede all prior
agreements, if any, among them with respect thereto. In the event of any
conflict or inconsistency between the provisions of this Mutual Release and the
provisions of the Product Purchase Agreement, the provisions of this Mutual
Release shall control.

 

h.Counterparts. This Mutual Release may be executed in one or more counterparts
(including by facsimile or electronic .pdf submission), each of which shall be
deemed an original, and all of which shall constitute one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the Parties and delivered (by telecopy, portable document format (.pdf)
or otherwise) to the other Parties, it being understood that all Parties need
not sign the same counterpart.

 

i.Governing Law. This Mutual Release shall be construed and enforced in
accordance with the laws of the State of New York, without regard to any
conflict of laws provisions thereof that would result in the application of the
laws of any other jurisdiction.

 

 -7- 

 

 

j.Submission to Jurisdiction. Each Party hereto hereby irrevocably and
unconditionally: (i) consents and submits for itself and its property in any
Proceeding based upon, arising out of, or related to this Mutual Release or its
negotiation, execution, performance, non-performance, interpretation,
termination, construction or the transactions contemplated hereby, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
jurisdiction of the Bankruptcy Court; (ii) consents that any such Proceeding may
be brought in such court, and waives any objection that it may now or hereafter
have to the venue of any such Proceeding in any such court or that such
Proceeding was brought in an inconvenient court and agrees not to plead or claim
the same; (iii) agrees that service of process in any such Proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to any Party at its, his
or her address set forth in Section 4.o of this Mutual Release; and (iv) agrees
that nothing herein shall affect the right to effect service of process in any
other manner permitted by Law. Each of the Parties also agrees that any final,
non-appealable judgment against a Party in connection with any Proceeding
arising out of or relating to this Mutual Release may be enforced in any court
of competent jurisdiction, either within or outside of the United States.

 

k.WAIVER OF JURY TRIAL: TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARTIES
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY PROCEEDING BASED
UPON, ARISING OUT OF, OR RELATED TO THIS MUTUAL RELEASE, OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS MUTUAL RELEASE. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS MUTUAL RELEASE, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. THE PARTIES ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS MUTUAL RELEASE AND THAT EACH WILL CONTINUE
TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. THE PARTIES FURTHER
WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS MUTUAL
RELEASE OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTIONS
CONTEMPLATED HEREBY. IN THE EVENT OF LITIGATION, THIS MUTUAL RELEASE MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

 -8- 

 

 

l.Waiver. Any provision hereof may be waived only by written instrument making
specific reference to this Mutual Release signed by the Party against whom
enforcement of any such waiver is sought. The waiver by any Party hereto of a
breach of any provision of this Mutual Release shall not operate or be construed
as a further or continuing waiver of such breach or as a waiver of any other or
subsequent breach. No failure on the part of any Party to exercise, and no delay
in exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such Party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.

 

m.Interpretation. Whenever the words “include”, “includes” or “including” are
used in this Mutual Release, they shall be deemed to be followed by the words
“without limitation.” References to sections are to sections in this Mutual
Release and in each case include references to all subsections under the
referenced section. The words “hereof,” “herein” and “hereunder” and words of
similar import shall refer to all applicable provisions of this Mutual Release
and not to any particular provision. This Mutual Release is the result of
negotiation and, accordingly, no presumption or burden of proof will arise with
respect to any ambiguity or question of intent concerning this Mutual Release
favoring or disfavoring any Party by virtue of the authorship of any provision
of this Mutual Release. Words denoting the singular tense or person shall
include the plural and vice versa and references to the masculine gender shall,
where the context permits, include the feminine and/or neuter genders and vice
versa.

 

n.Third Party Beneficiaries. Except for the Released Parent Parties and the
Released Seller Parties, who are not signatories hereto, each of whom shall be
an express intended third party beneficiary hereof and be entitled to enforce
this Mutual Release, including to seek an injunction or an order of specific
performance, there are no third party beneficiaries, express or implied, of this
Mutual Release.

 

o.Notices. All notices or other communications hereunder shall be deemed to have
been duly given and effective upon delivery if in writing and if served by
personal delivery upon the Party for whom it is intended, if delivered by
registered or certified mail, return receipt requested, or by a national courier
service, or if sent by facsimile or electronic mail; provided, that the
facsimile or electronic mail is promptly confirmed by telephone confirmation
thereof or followed by one of the other foregoing permitted means of notice
(other than facsimile or electronic mail), to the Person at the address set
forth below, or such other address as may be designated in writing hereafter, in
the same manner, by such Person:

 

 -9- 

 

 

If to any Parent Party:

 

Aceto Corporation

4 Tri Harbor Ct.

Port Washington, NY 11050

Attn: Steven S. Rogers, Chief Legal Officer

Facsimile No.: (516) 478-9857

Email: srogers@aceto.com

 

with a copy to:

 

Lowenstein Sandler LLP

1251 Avenue of the Americas

New York, NY 10020

Attn: Steven E. Siesser, Esq.

Facsimile No.: (973) 597-2507

Email: ssiesser@lowenstein.com

 

If to any Released Seller:

 

Vimal Kavuru, Agent

[  ]

 

with a copy to (which shall not constitute notice):

 

Reed Smith LLP

599 Lexington Avenue

Attention: Niket Rele, Esq.

E-mail: nrele@reedsmith.com

 

[Remainder of page intentionally left blank. Signatures follow.]

 

 -10- 

 

 

IN WITNESS WHEREOF, each of the undersigned has executed this Mutual Release
effective as of the Effective Date.

 

ACETO CORPORATION       By: /s/ William C. Kennally, III     Name: William C.
Kennally, III     Title: Chief Executive Officer and President  

 

RISING PHARMACEUTICALS, INC.       By: /s/ William C. Kennally, III     Name:
William C. Kennally, III     Title: Chief Executive Officer  

 

ACETRIS HEALTH, LLC       By: /s/ William C. Kennally, III     Name: William C.
Kennally, III     Title: Chief Executive Officer  

 

RISING HEALTH, LLC       By: /s/ William C. Kennally, III     Name: William C.
Kennally, III     Title: Chief Executive Officer  

 

ACETO AGRICULTURAL CHEMICALS CORPORATION       By: /s/ William C. Kennally, III
    Name: William C. Kennally, III     Title: Authorized Signatory  

 

[Signature page to Amended and Restated Mutual Release]

 

 

 

 

ACETO REALTY LLC       By: /s/ William C. Kennally, III     Name: William C.
Kennally, III     Title: Chief Executive Officer  

 

PACK PHARMACEUTICALS, LLC       By: /s/ William C. Kennally, III     Name:
William C. Kennally, III     Title: Chief Executive Officer  

 

ARSYNCO, INC.       By: /s/ William C. Kennally, III     Name: William C.
Kennally, III     Title: Chief Executive Officer  

 

ACCI REALTY CORP.       By: /s/ William C. Kennally, III     Name: William C.
Kennally, III     Title: Chief Executive Officer  

 

[Signature page to Amended and Restated Mutual Release]

 

 

 

 

sHORE PHARMA LLC       By: /s/ Vimal Kavuru     Name: Vimal Kavuru     Title:
Sole Member  

 

Cedar Pharma LLC       By: /s/ Vimal Kavuru     Name: Vimal Kavuru     Title:
Manager and CEO  

 

Aster pharma LLC       By: /s/ Vimal Kavuru     Name: Vimal Kavuru     Title:
Manager and CEO  

 

CITGEN PHARMA HOLDING LLC       By: /s/ Vimal Kavuru     Name: Vimal Kavuru    
Title: Manager  

 

GENSOURCE PHARMA LLC       By: /s/ Vimal Kavuru     Name: Vimal Kavuru    
Title: Manager  

 

SS PHARMA LLC       By: /s/ Subha Sri Thogarchedu     Name: Subha Sri
Thogarchedu     Title: Sole Member  

 

[Signature page to Amended and Restated Mutual Release]

 

 

 

 

PHARMA REACH LLC       By: /s/ Subha Sri Thogarchedu     Name: Subha Sri
Thogarchedu     Title: Sole Member  

 

CITGEN REALTY LLC       By: /s/ Vimal Kavuru     Name: Vimal Kavuru     Title:
Manager  

 

/s/ Sudha Kavuru   Sudha Kavuru, individually       /s/ Vimal Kavuru   Vimal
Kavuru, individually and as Agent       /s/ Subha Sri Thogarchedu   Subha Sri
Thogarchedu, individually  

 

[Signature page to Amended and Restated Mutual Release]

 

 

 